DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 5/19/2021 have been entered.  In the amendment, the specification has been amended.  Claims 1, 16, and 19 have been amended. 
The objection to the specification has been withdrawn. 
The objection to claim 1 has been withdrawn. 

Response to Arguments
Applicant’s arguments, see Remarks, p. 8, filed 5/19/2021, with respect to the rejections of claims 1-20 under 35 U.S.C. § 112(a) have been fully considered and are persuasive in view of Applicant’s amendment.  The rejections of claims 1-20 under 35 U.S.C. § 112(a) have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a method, comprising: determining a depth-motion vector using a first sensor by tracking movement of a first virtual object in a sequence of frames of depth sensor data; determining an optical-motion vector using a second sensor by tracking movement of a second virtual object in a sequence of frames of optical sensor data; and calibrating the first sensor with respect to the second sensor by minimizing a cost function that evaluates a distance between the depth-motion and optical-motion vectors wherein the first virtual object and the second virtual object both correspond to a physical object. 
Independent claim 16 recites a computer program product stored on a non-transitory computer-readable storage medium for calibrating a first sensor with respect to a second sensor, the product comprising instructions executable by a processor, the instructions comprising, to: determine a depth-motion vector using a first sensor by tracking movement of a first virtual object in a sequence of frames of depth sensor data; determine an optical-motion vector using a second sensor by tracking movement of a second virtual object in a sequence of frames of optical sensor data; and calibrate the first sensor with respect to the second sensor by minimizing a cost function that evaluates a distance between the depth-motion and optical-motion vectors wherein the first virtual object and the second virtual object both correspond to a physical object. 
Independent claim 19 recites a system, comprising: a first sensor; a second sensor; and a computer, comprising a processor and memory storing instructions executable by the processor, the instructions comprising, to: determine a depth-motion vector using the first sensor by tracking movement of a first virtual object in a sequence of frames of depth sensor data; determine an optical-motion vector using the second sensor by tracking movement of a second virtual object in a sequence of frames of optical sensor data; and calibrate the first sensor with respect to the second sensor by minimizing a cost function that evaluates a distance between the depth-motion and optical-motion vectors wherein the first virtual object and the second virtual object both correspond to a physical object. 
The claimed limitations as recited in combination in independent claim 1, as recited in combination in independent claim 16, and as recited in combination in independent claim 19 are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Lim et al. (KR101040121), teaches a distance measuring method and a stereo matching system, in which a reference motion vector is established by enabling calibration on first and the second cameras; a second camera image is encoded with reference to the first camera image. If blocks of the second camera images are predicted and encoded, the motion vector and the standard motion vector of the blocks are compared; if the compared motion vector is not the same as the standards motion vector, the size value of the motion vector is determined as a disparity value 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in independent claim 1, as recited in combination in independent claim 16, and as recited in combination in independent claim 19. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645